EXHIBIT 10.19
 
CONFIRMATION OF COMMENCEMENT DATE
 
This Confirmation of Commencement Date is being executed pursuant to the Third
Amendment to Standard Office Lease ("Lease") dated October 12, 2012, by and
between Frost Bank as Trustee for a Designated Trust, ("Landlord") and Payment
Data Systems, Inc. ("Tenant") located at One Countryside Place, 12500 San Pedro,
Suites 120 and 525, San Antonio, Texas 78216 ("Premises") which shall be
attached to the Lease. Landlord and Tenant, in consideration of the matters set
forth herein mutually agree as follows:
 
1.   
Landlord and Tenant have agreed to acknowledge and confirm that the Term of the
Lease shall be forty-four (44) calendar months and that the Commencement Date
and Expiration Date are as follows:

 
A.  
Commencement Date: November 1, 2012

 
B.  
Expiration Date: June 30, 2016

 
2.   
Tenant represents and certifies that:

 
A.  
It has accepted possession of the Leased Premises as provided in the Lease;

 
B.  
Landlord is providing Twenty-two thousand five hundred thirty-five and no/100
dollars ($22,535.00) as an Extension Term Tenant Allowance. Tenant understands
that if not used by December 31, 2013, this allowance will no longer be
available to Tenant.

 
C.  
The Lease is in full force and effect and is enforceable in accordance with its
terms.

 
3.   
The terms and provisions of this Confirmation of Commencement Date shall inure
to the benefit, or bind, as the case may require, the parties and their
respective successors and assigns, subject to the restrictions on assignment and
subleasing contained in the Lease.

 
4.  
All terms used, but not defined, herein shall have the same meaning ascribed to
them in the Lease. EXECUTED by the undersigned duly authorized representatives
of the parties hereto effective as of the date first stated.

 

LANDLORD:   TENANT:             Frost National Bank, Trustee   Payment Data
Systems, Inc.   for a Designated Trust                
[img003.jpg]
  By:
Endura Advisory Group, Ltd.
  By    
A Texas Limited Partnership
       
 
      By: Endura Advisory Group, GP, LLC   Title: CEO     A Texas Liability
Company                     By: [img004.jpg]        

 
 
1

--------------------------------------------------------------------------------

 
 
THIRD AMENDMENT TO STANDARD OFFICE LEASE
 
This Third Amendment to Standard Office Lease (the "Amendment") is made and
entered into as of the 1st day of November ,2012, by and between FROST BANK,
TRUSTEE FOR A DESIGNATED TRUST ("Landlord"), and PAYMENT DATA SYSTEMS, INC.
("Tenant").
 
RECITALS
 
WHEREAS, Landlord and Tenant entered into that certain Standard Office Lease
Agreement dated August 22, 2003, as amended by that certain First Amendment to
Lease Agreement dated February 6, 2006 and that certain Second Amendment to
Lease Agreement dated October 7, 2009 (collectively, the "Lease"), for the
Premises totaling 4,507 RSF comprising Suites 120 and 525 described therein and
located in One Countryside Place, 12500 San Pedro, San Antonio, Bexar County,
Texas; and
 
WHEREAS, the Term will expire on October 31, 2012; and
 
WHEREAS, Landlord and Tenant desire and now agree to extend and amend the Lease
as set out below.
 
AGREEMENT
 
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant hereby agree as follows:
 
1. 
Definitions. Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings ascribed to such terms in the Lease.

 
2. 
Notice Addresses. The notification address for the Landlord as set out in the
Basic Terms of the Lease is hereby modified to read as follows:

 

Landlord: FROST BANK,
TRUSTEE FOR A DESIGNATED TRUST
    Notification   Address Endura Advisory Group
9311 San Pedro, Suite 850
San Antonio, Texas 78216
Telephone: 210-366-2222
Fax: 210-366-2231

 
The notification address for the Tenant as set out in the Basic Terms of the
Lease is hereby modified to read as follows:
 
 
2

--------------------------------------------------------------------------------

 
 

Tenant:
PAYMENT DATA SYSTEMS, INC.
     
12500 San Pedro, Suite 120
San Antonio, Texas 78216
Attn: Michael Long
Telephone: 210.249.4040

 
3.             Term. Provided Tenant is not in default of any of the terms of
the Lease at the commencement of the Extension Term (as defined below), Landlord
and Tenant hereby agree to extend the Term of the Lease for one (1) period of
forty-four (44) months (said forty-four month period hereinafter referred to as
the "Extension Term"). The Extension Tenn shall commence on November 1, 2012,
and shall end on June 30, 2016. Tenant acknowledges and agrees that, except for
the improvements to be constructed by Landlord pursuant to the work letter
attached hereto as Schedule 1 (the "Work Letter"), Tenant accepts the Premises
"AS-1S" and Landlord shall incur no liability to Tenant by reason of any defects
in the Premises, including latent defects.
 
4.             Base Rental. The Base Rental for the Extended Term shall be as
follows:
 
Months
 
Rate'
 
Annual Amount2
 
Monthly Installment
Months 1 — 2
 
$20,00
 
$90,140,00
 
$7,511.67
(11/01/12 — 12/31/12)
           
Months 3 —4
 
$0.00
 
$0.00
 
$0.00
(1/01/13 2/28/13)
           
Months 5-16
 
$20.00
 
$90,140,00
 
$7,511.67
(3/01/13 — 2/28/14)
           
Months 17 — 28
 
$20.50
 
$92,393.52
 
$7,699.46
(3/01/14 — 2/28/15)
           
Months 29 —44
 
$21.00
 
$94,647,00
 
$7,887.25
(3/01/15 — 6/30/16)
           

 
Per square foot of Net Rentable Area per annum
 
2 Etpressed on an annualized basis even though the applicable period may be
longer or shorter than 12 months
 
5.             Expense Stop. Effective as of November 1, 2012, notwithstanding
anything contained in the Lease to the contrary, for purposes of calculating
Tenant's Proportionate Share of Excess Operating Expenses, the Tenant's Base
Year shall be calendar year 2013, and its Expense Stop, as defined in Exhibit
"A" to the Lease, shall be the Operating Expenses for calendar year 2013.
 
In addition to those expenses that are not to be included as Operating Expenses,
as provided in section (b) of the definition of Operating Expenses in the Lease,
the following shall not be included as Operating Expenses:
 
 
3

--------------------------------------------------------------------------------

 
 
i.  
that portion of Landlord's general corporate overhead and general administrative
expenses for services not specifically performed for the Building; costs
associated with the operation of the business of the partnership or entity which
constitutes Landlord, or the operation of any parent, subsidiary or affiliate of
Landlord, as the same are distinguished from the costs of operation of the
Building, including Landlord's legal matters, risk management, corporate and/or
partnership accounting and legal costs, mortgages, debt costs or other financing
charges; costs of defending any lawsuits, costs of selling, syndicating,
financing, mortgaging or hypothecating any of Landlord's interest in the
Building;

 
iv.  
bad debt loss, rent loss or any reserves thereof;

 
v.  
costs incurred in connection with any disputes between Landlord and/or
Landlord's management agent and their employees;

 
vi.  
that portion of wages, salaries, fees, fringe benefits, and any other form of
compensation to any executive employee of Landlord and/or Landlord's managing
agent above the grade of Property Manager; and

 
vii.  
any amount paid by Landlord or Landlord's managing agent to a subsidiary or
affiliate of Landlord or Landlord's managing agent for goods and/or services in
excess of what would be paid to nonaffiliated parties for such goods and/or
services in an arm's length transaction.

 
6.             Leasehold Improvements. Provided that there shall not then be
existing a default by Tenant under the provisions of the Lease beyond any
applicable notice and cure period, Landlord agrees to furnish and install
improvements within the Premises in accordance with the Work Letter attached to
this Amendment as Schedule 1 and made a part hereof.
 
7.             Renewal Option. Provided that Tenant is not in default of its
Lease beyond any applicable notice and cure periods, and gives written notice
(the "Renewal Notice") to Landlord not less than nine (9) months prior to the
expiration of the Extension Term, Tenant shall have the right to extend the
Extension Term of the Lease (the "Renewal Option") for one (1) additional period
of three (3) years (the "Renewal Term"). Such Renewal Term shall be on the same
terms and conditions of this Lease except that Base Rental for such Renewal
Term, shall be reestablished at the then current market rate (including and
taking into account new Base Year and Expense Stop) for buildings of similar
class and location as determined by Landlord in good faith within thirty (30)
days of Tenant's notice. If the Tenant does not agree with Landlord's
determination by written notice to Landlord within fifteen (15) days of
Landlord's notice of Landlord's determination of the current market rate, the
parties will agree to negotiate in good faith to determine the current rental
market rate; provided, however, if Landlord and Tenant have not, within thirty
(30) days after Tenant' notice of disagreement, (i) agreed upon the current
market rate, despite each party's good faith efforts; and (ii) entered into a
mutually acceptable lease amendment therefor, then the Renewal Term shall be
null and void and of no further force and effect, and the Lease shall expire at
the expiration of the Extension Term. Any termination of the Lease shall also
terminate the Renewal Option. Tenant shall have no other rights to extend the
Extension Term except as stated herein. This Renewal Option is personal to
Tenant and shall not apply to any of Tenant's Assignee(s) or Sublessee(s),
except for a Permitted Transferee.
 
 
4

--------------------------------------------------------------------------------

 
 
8.             Signage. Provided that Tenant is not in default of its Lease
beyond any applicable notice and cure periods, Tenant shall continue to utilize
its existing location on the exterior monument sign at no cost to Tenant
throughout the lease term in accordance with the terms and conditions of the
Lease. Landlord will use reasonable efforts to reasonably trim the existing
landscaping to allow for the visibility of such sign.
 
9.             Expansion Right. From the execution date of this Amendment, and
continuing until April 30, 2014, provided Tenant is not in default of any of the
terms, conditions or covenants of the Lease, Landlord agrees that any additional
premises in the Building that may be added to this Lease by mutual agreement
between Landlord and Tenant shall be upon the same terms and conditions in the
Lease. In such event, in the lease amendment mutually agreed to by Landlord and
Tenant, Base Rental shall be increased (at the same rate per annum provided in
the Lease) based on the additional Net Rentable Area being added to the original
Premises, Landlord shall allow for a Tenant Allowance equal to $5.00 per Net
Rentable Area of the additional space, the ratio of the Area of the Premises to
the Area of the Building shall be modified based on the additional space being
added to the original Premises, and any other terms shall be modified to the
extent necessary because of such additional space being added to the original
Premises. All other terms and conditions of this Lease shall apply to the
additional space. Base Rental for any additional space shall commence upon the
earlier to occur of (i) the date possession is delivered to Tenant, or (ii)
within thirty (30) days following mutual execution of the lease amendment, or as
otherwise set forth in the lease amendment. This expansion right does not
constitute a light of first offer or right of first refusal to Tenant for any
additional premises in the Building. This expansion right only defines the terms
of any future expansion of Tenant by mutual agreement between Landlord and
Tenant during the period from the execution date of this Amendment and April 30,
2014. All rights of Tenant herein shall be subject to any existing tenant's
preferential rights and the execution of a mutually acceptable lease amendment
incorporating the terms specified herein. These rights are personal to Tenant
and shall not apply to any of Tenant's Assignee(s) or Sublessee(s). All rights
of Tenant with respect to this expansion right shall expire and terminate as of
April 30, 2014.
 
10.           No Existing Defaults by Landlord. Tenant does hereby represent and
warrant to Landlord the following:
 
a.             Tenant hereby represents that it has accepted the Premises in its
"AS IS" condition, subject to all of those items of record which may affect the
real property upon which the Premises is situated, and subject to Landlord's
obligation to construct the Leasehold Improvements pursuant to the Work Letter
attached hereto as Schedule 1.
 
b.             No defaults exist under the terms of the Lease or any amendments
thereto by Landlord and no such default will arise by the mere passage of time.
Tenant has no claim, counterclaim, defense or offset against the payment of
Rent, any other sums that may be due to Landlord under the terms of the Lease,
or against Landlord under the Lease, or otherwise.
 
c.             Except for the terms, covenants and conditions set out in the
Lease and any amendments thereto, there are no written or oral agreements
between Landlord and Tenant, or between any other party and Tenant, concerning
the Premises, including without limitation any outstanding rent concessions.
 
 
5

--------------------------------------------------------------------------------

 
 
d.             Tenant hereby agrees that all representations, warranties and
covenants made by Landlord to Tenant under the terms of the Lease have been
fully complied with by Landlord, or to the extent not complied with, are hereby
waived, except for Landlord's obligation to construct the Leasehold Improvements
pursuant to the Work Letter attached hereto as Schedule 1.
 
11.           No Existing Defaults by Tenant. As of the date of this Amendment,
Landlord is not aware of any default by Tenant under the Lease beyond any
applicable notice and cure period.
 
12.           Permitted Transferee. Notwithstanding anything to the contrary
contained in this Lease, the following constitutes Permitted Transfers, which do
not require consent of Landlord (i) a transfer of the Lease to an entity which
is the parent of Tenant, subsidiary of Tenant, affiliate of Tenant, or shall
directly or indirectly control, be controlled by, or be under common control
with, Tenant; (ii) any subsequent sale of ownership interest or issuance of new
ownership interests, directly or indirectly, in Tenant; and (iii) a transaction
in which any entity succeeds to all or substantially all of the assets of Tenant
whether by merger, consolidation, sale or otherwise provided such successor
entity assumes in full the obligations of Tenant under this Lease; provided,
however, that (A) Tenant shall remain liable for the performance of all
covenants, duties and obligations under the Lease, irrespective of any such
assignment, and (B) the use of the Premises by the assignee shall conform with
the uses permitted by this Lease. Tenant shall notify Landlord, in writing, of
any such assignment or sublease within thirty (30) days after its occurrence and
shall provide Landlord with all such reasonable information as Landlord may
request reasonably regarding the identity and status of such assignee.
 
13.           Multiple Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original but all of which,
taken together, shall constitute one and the same agreement.
 
14.           Entire Understanding. The Lease and this Amendment embodies the
entire understanding between Landlord and Tenant with respect to its subject
matter and can be changed only by an instrument in writing signed by Landlord
and Tenant.
 
15.           Acknowledgment of Lease. The parties acknowledge and agree that
the Lease remains in full force and effect in accordance with the terms and
conditions set forth therein, unmodified except as modified by this Amendment,
and is otherwise hereby ratified and confirmed in all respects by Landlord and
Tenant. In the event of a conflict or discrepancy between the Lease, and this
Amendment, the provisions of this Amendment shall control.
 
16.           Brokers. Except for representation of Landlord by Endura Advisory
Group, Ltd. ("Landlord's Broker") and the representation of Tenant by Partners
National Real Estate Group, Inc. ("Tenant's Broker"), Landlord and Tenant each
represent and warrant to the other that neither party has dealt with any broker
or brokers in connection with this Amendment. Landlord shall be solely
responsible for payment of any brokerage fees or commissions, if any, to
Landlord's Broker and Tenant's Broker pursuant to separate agreements with
Landlord's Broker and Tenant's Broker. Landlord and Tenant each agree to
indemnify and hold the other party and its beneficiaries harmless from and
against any and all losses, damages, liabilities and expenses (including
reasonable attorneys' fees) arising from a breach of the foregoing
representation and warranty.
 
 
[Remainder of the page intentionally left blank]
 
 
6

--------------------------------------------------------------------------------

 

EXECUTED as of the date set forth above.
 

 
Landlord
 
FROST BANK, TRUSTEE FOR A DESIGNATED TRUST
       
 
By:
Endura Advisory Group, Ltd., a Texas limited       partnership, as Agent for
Landlord             By: Endu.a Advisory Group, GP, LLC, its general partner    
                By: [img005.jpg]       J. D Held, Member             Tenant    
        PAYMENT DATA SYSTEMS, INC.           [img006.jpg]       By Michael R.
Long       Title: CEO      

 
 
 
7

--------------------------------------------------------------------------------